DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach the limitations of claims 21, 30, and 34 because Busch fails to teach wherein each of the first transparent display unit and the second transparent display unit is a single display as a whole, since Busch’s displays are separate and coupled by a hinge. Examiner respectfully disagrees.
Regarding applicant’s argument that Busch fails to teach wherein each of the first transparent display unit and the second transparent display unit is a single display as a whole, since Busch’s displays are separate and coupled by a hinge, Examiner notes at least [0690, 0692] teach a “large table configuration” indicating that one single display is configurable. Furthermore, Examiner notes that Figures 2B and 12E depict a single display apparatus, and thus may be considered to be a single display as a whole. Additionally, Examiner notes that any arbitrary region may be viewed as a “first portion” and “second portion” in Figure 2B’s 204, active shutter, since the claim limitation fails to positively recite language that bars such an interpretation. Thus, Examiner maintains the prior art teaches the limitations of claims 21, 30, and 34.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26, 27, 30, 33-36, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (2018/0217429, of record).

Regarding claim 21, Busch discloses a display apparatus (at least Figures 2B, 12E; [0304]), comprising: a switchable layer (204, active shutter) having a first surface (surface of 204, active shutter, that is adjacent to 202, first transparent display) and a second surface opposite the first surface (surface of 204, active shutter, that is adjacent to 206, second transparent display); a first transparent display unit (202, first transparent display) forming an interface with the first surface (Figure 2B); and a second transparent display unit (206, second transparent display) forming an interface with the second surface (Figure 2B), wherein the switchable layer is intercalated between the first transparent display unit and the second transparent display unit (Figures 2B, 12E; 204, active shutter, is depicted to be intercalated between 202, first transparent display, and 206, second transparent display), wherein the switchable layer comprises a first portion in one of a first transparent state or a first opaque state (204, active shutter), and a second portion in one of a second transparent state or a second opaque state (1204, active shutter), and wherein each of the first transparent display unit and the second 

Regarding claim 22, Busch discloses the display apparatus of claim 21, wherein the switchable layer comprises an electrochromic material (at least [0286]).

Regarding claim 23, Busch discloses the display apparatus of claim 21, further comprising a control unit (110, orchestrator; [0305]) configured to cause the first portion of the switchable layer to transition to the first opaque state ([0126]), and wherein the control unit is further configured to cause the second portion to transition to the second transparent state (at least [0126]).

Regarding claim 26, Busch discloses the display apparatus of claim 23, wherein the control unit is further configured to cause the first portion of the switchable layer to transition to the transparent state (at least Figures 4A, 4C, and 4M).

Regarding claim 27, Busch discloses the display apparatus of claim 26, wherein the control unit is further configured to cause the first transparent display unit to present first digital content (at least Figures 4A, 4C, and 4M) and further cause the second transparent display unit to present the first digital content (at least Figures 4A, 4C, and 4M).



Regarding claim 33, Busch discloses the method of claim 30, wherein the first portion and the second portion are adjacent to each other (Figure 12E depict 204, active shutter, is adjacent to 1204, active shutter), and wherein configuring the first portion comprises configuring the first portion in the first opaque state (at least [0690, 0693, 0698] teach the display elements may be operated in any state or combination of states, thus 204, active shutter, may independently be opaque), and further wherein configuring the second portion comprises configuring the second portion in the second transparent state (at least [0690, 0693, 0698] teach the display elements may be operated in any state or combination of states, thus 1204, active shutter, may independently be transparent).

Regarding claim 34, Busch discloses a vehicle (at least [0742, 0743]), comprising: a display apparatus (at least Figure 2B, 12E) comprising: a switchable layer (204, active shutter, 1204, active shutter) having a first surface (surface of 204, active shutter, that is adjacent to 206, transparent display) and a second surface opposite the first surface (surface of 204, active shutter, that is adjacent to 202, transparent display); a first transparent display unit (202, first transparent display) forming an interface with the first surface (Figure 2B); and a second transparent display unit (206, second transparent display) forming an interface with the second surface (Figure 2B), wherein 

Regarding claim 35, Busch discloses the vehicle of claim 34, further comprising a control unit (110, orchestrator; [0126, 0305]) configured to cause the first portion and the second portion of the switchable layer to transition to respective states having respective optical properties ([0690, 0698] teach the display elements may be operated in any state or combination of states, thus 204, active shutter, considered to be a first zone, can be transitioned to a respective state, and 1204, active shutter, considered to be a second zone, can be independently transitioned to a respective state).

Regarding claim 36, Busch discloses the vehicle of claim 34, wherein a control unit is configured to cause the first portion of the switchable layer to transition to the first opaque state ([0126]).



Regarding claim 40, Busch discloses the vehicle of claim 39, wherein the control unit is further configured to cause the first transparent display unit to present first digital content (at least Figures 4A, 4C, and 4M) and further cause the second transparent display unit to present the first digital content (at least Figures 4A, 4C, and 4M).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 28, 29, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (2018/0217429, of record) in view of Carlson (4,805,996, of record).


Carlson discloses a display apparatus wherein to cause the first portion of the switchable layer to transition to the first opaque state (Figure 1, at least col 3 lines 43-53), the control unit is further configured to cause an electrode assembly to apply an electric field along a defined direction relative to an orientation of the first portion of the switchable layer (Figure 1, at least col 3 lines 43-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Busch to incorporate the general teachings of Carlson and provide wherein to cause the first portion of the switchable layer to transition to the first opaque state, the control unit is further configured to cause an electrode assembly to apply an electric field along a defined direction relative to an orientation of the first potion of the switchable layer. Doing so would allow for reliable optical switching of the electrochromic optical shutter.

Regarding claim 25, the modified Busch discloses the display apparatus of claim 24, wherein the control unit is further configured to cause the first transparent display unit to present first digital content (at least Figures 4F, 4H, 4L, and 4J) and 

Regarding claim 28, the modified Busch discloses the display apparatus of claim 24, wherein the control unit is further configured to cause the first portion and the second potion of the switchable layer to transition to respective states having respective optical properties ([0690, 0698] teach the display elements may be operated in any state or combination of states, thus 204, active shutter, considered to be a first zone, can be transitioned to a respective state, and 1204, active shutter, considered to be a second zone, can be independently transitioned to a respective state).

Regarding claim 29, the modified Busch discloses the display apparatus of claim 28, wherein to cause the first portion and the second portion to transition to respective states, the control unit is further configured to cause the electrode assembly to apply respective electric fields in respective defined directions relative to an orientation of the switchable layer (Carlson: Figure 1, at least col 3 lines 43-53).

Regarding claim 31, Busch discloses the method of claim 30, but fails to teach wherein the switchable layer comprises an electrode assembly formed from transparent conductors, and wherein configuring the first portion of the switchable layer comprises causing the electrode assembly to apply a defined electric field along a defined direction relative to an orientation of the switchable layer. Busch and Carlson are related because 
Carlson discloses a method wherein the switchable layer comprises an electrode assembly formed from transparent conductors (18, transparent electrodes), and wherein configuring the first portion of the switchable layer comprises causing the electrode assembly to apply a defined electric field along a defined direction relative to an orientation of the switchable layer (Figure 1, at least col 3 lines 43-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Busch to incorporate the general teachings of Carlson and provide wherein the switchable layer comprises an electrode assembly formed from transparent conductors, and wherein configuring the first portion of the switchable layer comprises causing the electrode assembly to apply a defined electric field along a defined direction relative to an orientation of the switchable layer. Doing so would allow for reliable optical switching of the electrochromic optical shutter.

Regarding claim 37, Busch discloses the vehicle of claim 36, but fails to teach wherein to cause the first portion of the switchable layer to transition to the first opaque state, the control unit is further configured to cause an electrode assembly to apply an electric field along a defined direction relative to an orientation of the first portion of the switchable layer. Busch and Carlson are related because both teach a switchable layer to reversibly transition from a transparent state to an opaque state.
Carlson discloses a display apparatus wherein to cause the first portion of the switchable layer to transition to the first opaque state (Figure 1, at least col 3 lines 43-53), the control unit is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Busch to incorporate the general teachings of Carlson and provide wherein to cause the first portion of the switchable layer to transition to the first opaque state, the control unit is further configured to cause an electrode assembly to apply an electric field along a defined direction relative to an orientation of the first portion of the switchable layer. Doing so would allow for reliable optical switching of the electrochromic optical shutter.

Regarding claim 38, the modified Busch discloses the vehicle of claim 37, wherein the control unit is further configured to cause the first transparent display unit to present first digital content (at least Figures 4F, 4H, 4L, and 4J) and further cause the second transparent display unit to present second digital content (at least Figures 4F, 4H, 4L, and 4J).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872